Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BAND ASSEMBLY
Examiner: Adam Arciero	SN: 16/329,181	Art Unit: 1727	February 12, 2021

DETAILED ACTION
The Application filed on February 27, 2019 has been received.  Claims 1-12 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Malhi (US 5,695,885), Zaitsev et al. (US 2016/0014245 A1), Hatanaka et al. (US 2016/0094259 A1), and Wittenberg et al. (US 10,849,392 B1), do not specifically disclose, teach, or fairly suggest the claimed band assembly comprising: a first outer connecting portion and a second outer connecting portion facing each other with an inner connecting portion disposed between the first and second connecting portions, wherein each of the first, second, and inner connecting portions comprise a fastening hole that corresponds to each other, wherein a rechargeable battery is inserted into each of the fastening holes to connect the first outer connecting portion, inner connecting portion and the second outer connecting portion.  Malhi discloses a 17 comprising a plurality of cells 26,30 linked to each other (Fig. 4-5 and 7).  Zaitsev et al. discloses a band assembly 100 comprising a first connecting portion, second connecting portion, and inner connecting portion, each connecting portion comprises a hole for accommodating a pin 615 to connect the first, second, and inner connecting portions to each other (Fig. 1 and 6).  Hatanaka et al. discloses a band assembly 100 comprising a plurality of modular components 103a,103b,103c linked together to form said band assembly (Fig. 1 and Abstract).  Wittenberg et al. discloses a band assembly 100 comprising a plurality of battery cells housed in the band assembly (Fig. 1-5, 9, 12).  The prior arts, either alone or in combination, are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727